DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandon et al. US2017/0040145 (US’145).

Regarding claim 1, US’145 teaches a microwave plasma reactor for manufacturing synthetic diamond material via chemical vapour deposition, the microwave plasma reactor comprising: a plasma chamber (processing container) defining a resonant cavity for supporting a primary microwave resonance mode having a primary microwave resonance mode frequency f; a plurality of microwave sources coupled to the plasma chamber for generating and feeding microwaves having a total microwave power Pτ into the plasma chamber (supplying microwave powers output from a plurality of microwave introducing modules into the processing container). a gas flow system for feeding process gases into the plasma chamber and removing them therefrom (supplying a gas into a processing container) (abstract). US’145 further teaches using a plurality of solid state microwave sources allows the microwave power to be readily pulsed between off and on states (periodically in an OFF state for a given time). Solid state sources can be truly switched off, something very difficult with typical industrial magnetron sources. They can also be pulsed on separate patterns, for example for microwave sources applied directly to the substrate or operating at different frequencies, or the pulsing can be phased along axial or circumferential sets of sources to give a form of stirring. Pulsing the solid state microwave sources can thus give several possible advantages: (i) access to higher powers, avoiding electrical breakdown and arcing in the plasma; (ii) stirring effects driven by phased sources; (iii) gas pressure pulsing, generating gas stirring; (iv) modification of the plasma shape to more closely conform to the electric field distribution, reducing the need for an electric field profile as described in WO2012/084655 for example and/or reducing the dependence of the electric field profile on the internal geometry of the plasma chamber; and (v) reduction in overall process power, saving costs and also reducing service demands of reactors by, for example, improving the efficiency with which power is coupled through the substrate carrier and reducing power loss from the plasma to the side walls of the plasma chamber. As such, the system may be operated with all the power at the same frequency locked in phase, or may be deliberately run with multiple microwave sources out of phase or even at slightly different frequencies to randomise the phase, enabling efficient power transfer with lower peak fields. In this regard, it should also be noted that because a plurality of solid state microwave sources are utilized, each feeding microwave power into a resonant cavity plasma chamber, in order to efficiently combine the power of these solid state sources within the plasma chamber, it is important to be able to control the output phases of these sources relative to one another (para. 80-87). Therefore, US’145 teaches pulsing the microwave power supplies between off and on states with either the plurality of sources being pulsed in phase with one another or out of phase with one another, which reads on intermittently supplying the microwave powers including the supply of all the microwave powers from the plurality of microwave introducing modules is periodically in an OFF state for a given time. Therefore, US’145 teaches a plasma processing method comprising: supplying a gas into a processing container; and intermittently supplying microwave powers output from a plurality of microwave introducing modules into the processing container, wherein, in the intermittently supplying the microwave powers, the supply of all the microwave powers from the plurality of microwave introducing modules is periodically in an OFF state for a given time.

Regarding claims 2-4 and 8-9, US’145 teaches the method of claim 1 of plasma processing. US’145 further teaches that the phase and or frequency of each individual microwave sources may be different for the other (shifting on and off timing). The power supplies may be switched on and off in or out of phase for each other (synchronizing), or at slightly different frequencies to randomise the phase (randomly setting) (para. 80-87). Therefore, US’145 further teaches wherein the intermittently supplying the microwave powers includes shifting ON and OFF timings of at least one of the microwave powers output from the plurality of microwave introducing modules, with regard to claim 2, wherein the intermittently supplying the microwave powers includes randomly setting the ON and OFF timings of the microwave powers output from the plurality of microwave introducing modules for a time other than the given time, with regard to claim 3, wherein the intermittently supplying the microwave powers includes synchronizing the ON and OFF timings of the microwave powers output from the plurality of microwave introducing modules, with regard to claim 4, wherein the intermittently supplying the microwave powers includes randomly setting the ON and OFF timings of the microwave powers output from the plurality of microwave introducing modules for a time other than the given time, with regard to claim 8 and wherein the intermittently supplying the microwave powers includes synchronizing the ON and OFF timings of the microwave powers output from the plurality of microwave introducing modules, with regard to claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US’145 as applied to claims 1 and 4 above, and further in view of Sawin et al. US 2007/0107750 (US’750).

Regarding claims 5-6 and 10-11, US’145 teaches the method of claims 1 and 4 of plasma processing. 

US’145 does not teach wherein the plasma processing method is used for a cleaning processing, and the gas is a cleaning gas, with regard to claims 5 and 10 and wherein the cleaning gas contains a fluorine-containing gas and a rare gas, with regard to claims 6 and 11.

US’750 teaches a remote plasma cleaning method for removing surface deposits from a surface, such as the interior of a CVD deposition chamber that is used in fabricating electronic devices including depositing diamond materials. The process involves activating a gas stream comprising an oxygen source, NF.sub.3, and a fluorocarbon and contacting the activated gas mixture with surface deposits to remove the surface deposits (abstract, para. 2-3). US’750 further teaches In one embodiment, the process of the present invention involves an activating step wherein a cleaning gas mixture will be activated in a remote chamber. Activation may be accomplished by any means allowing for the achievement of dissociation of a large fraction of the feed gas, such as: radio frequency (RF) energy, direct current (DC) energy, laser illumination, and microwave energy (para. 16). The cleaning gas can include organic fluorine sources include NF3 and carrier gasses include noble gasses such as argon and helium (fluorine-containing gas and a rare gas) (para. 19-21). One of the problems facing operators of chemical vapor deposition chambers is the need to regularly clean the chamber to remove deposits from the chamber walls and platens. This cleaning process reduces the productive capacity of the chamber since the chamber is out of active service during a cleaning cycle. The cleaning process may include, for example, the evacuation of reactant gases and their replacement with a cleaning gas followed by a flushing step to remove the cleaning gas from the chamber using an inert carrier gas. The cleaning gases typically work by etching the contaminant build-ups from the interior surfaces (para. 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’145 to include wherein the plasma processing method is used for a cleaning processing, and the gas is a cleaning gas, with regard to claims 5 and 10 and wherein the cleaning gas contains a fluorine-containing gas and a rare gas, with regard to claims 6 and 11 because US’750 teaches CVD deposition chamber require regular cleaning including fluorine-containing gas and a rare gas and use of known technique to improve similar methods in the same way is obvious, see MPEP 2141 III (C).

Regarding claim 7, US’145 teaches the method of claim 6 of plasma processing. US’145 further teaches the plurality of solid state microwave sources may be configured to pulse the microwave power coupled into the plasma chamber at a pulse frequency in a range 10 Hz to 1 MHz, 100 Hz to 1 MHz, or 1 kHz to 100 kHz (10μs-1000μs). (para. 86). Therefore, the range of time that the power supplies are off in the method of US’145 overlaps the claimed range of 30 μs-500 μs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of the given time is within a range of 30 μs-500μs because US’145 teaches overlapping ranges for the given time, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over US’145.

Regarding claim 12, US’145 teaches the method of claim 1 of plasma processing. US’145 further teaches the plurality of solid state microwave sources may be configured to pulse the microwave power coupled into the plasma chamber at a pulse frequency in a range 10 Hz to 1 MHz, 100 Hz to 1 MHz, or 1 kHz to 100 kHz (10μs-1000μs) (para. 86). Therefore, the range of time that the power supplies are off in the method of US’145 overlaps the claimed range of 30 μs-500 μs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of the given time is within a range of 30 μs-500μs because US’145 teaches overlapping ranges for the given time, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandon et al. US2017/0040145 (US’145).

Regarding claim 13, US’145 teaches a microwave plasma reactor for manufacturing synthetic diamond material via chemical vapour deposition, the microwave plasma reactor comprising: a plasma chamber (processing container) defining a resonant cavity for supporting a primary microwave resonance mode having a primary microwave resonance mode frequency f; a plurality of microwave sources coupled to the plasma chamber for generating and feeding microwaves having a total microwave power Pτ into the plasma chamber (supplying microwave powers output from a plurality of microwave introducing modules into the processing container). a gas flow system for feeding process gases into the plasma chamber and removing them therefrom (supplying a gas into a processing container) (abstract). US’145 further teaches a substrate holder 16 is disposed in the plasma chamber and comprises a supporting surface for supporting a substrate 18 on which the synthetic diamond material is to be deposited in use (a processing container configured to process a substrate) (para. 91). Using a plurality of solid state microwave sources allows the microwave power to be readily pulsed between off and on states (periodically in an OFF state for a given time). Solid state sources can be truly switched off, something very difficult with typical industrial magnetron sources. They can also be pulsed on separate patterns, for example for microwave sources applied directly to the substrate or operating at different frequencies, or the pulsing can be phased along axial or circumferential sets of sources to give a form of stirring. Pulsing the solid state microwave sources can thus give several possible advantages: (i) access to higher powers, avoiding electrical breakdown and arcing in the plasma; (ii) stirring effects driven by phased sources; (iii) gas pressure pulsing, generating gas stirring; (iv) modification of the plasma shape to more closely conform to the electric field distribution, reducing the need for an electric field profile as described in WO2012/084655 for example and/or reducing the dependence of the electric field profile on the internal geometry of the plasma chamber; and (v) reduction in overall process power, saving costs and also reducing service demands of reactors by, for example, improving the efficiency with which power is coupled through the substrate carrier and reducing power loss from the plasma to the side walls of the plasma chamber. As such, the system may be operated with all the power at the same frequency locked in phase, or may be deliberately run with multiple microwave sources out of phase or even at slightly different frequencies to randomise the phase, enabling efficient power transfer with lower peak fields. In this regard, it should also be noted that because a plurality of solid state microwave sources are utilized, each feeding microwave power into a resonant cavity plasma chamber, in order to efficiently combine the power of these solid state sources within the plasma chamber, it is important to be able to control the output phases of these sources relative to one another (para. 80-87). Therefore, US’145 teaches pulsing the microwave power supplies between off and on states with either the plurality of sources being pulsed in phase with one another or out of phase with one another, which reads on intermittently supplying the microwave powers including the supply of all the microwave powers from the plurality of microwave introducing modules is periodically in an OFF state for a given time. US’145 does not explicitly state that the apparatus includes a controller. However, a programed controller would be necessary to controller the plasma in the way that US’145 describes above. Therefore, US’145 teaches a plasma processing apparatus comprising: a processing container configured to process a substrate; and a controller, wherein the controller is programmed to control a processing including: supplying a gas into the processing container; and intermittently supplying microwave powers output from a plurality of microwave introducing modules into the processing container, wherein, in the intermittently supplying the microwave powers, the supply of all the microwave powers from the plurality of microwave introducing modules is controlled to be periodically in an OFF-state for a given time.

Conclusion

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713